Cochrane, J.:
Plaintiff contends that section 97 of the Insurance Law, added by chapter 326 of the Laws óf 1906, as above set forth, is a limitation on *727the total expenditure of an insurance corporation and is not a limitation on the expenditure of any particular agent; that the corporation may pay some of its agents compensation exceeding the proportional share of expense as fixed by the statute on the first premiums produced by such agents, provided the total amount of all expenditures contemplated by said statute is kept within the prescribed limitation.
While the phraseology of the statute is not as clear or unambiguous as could be desired,, one of the purposes thereof, is to limit the amount paid each agent to a certain proportion of first premiums received by such agent. Unless such is the meaning, the following words, “ or permit any person, firm or corporation to expend on its behalf or' under any agreement with it,” might have been omitted and the statute would then have the meaning attributed to it by plaintiff. It should be so construed if possible as to give force and effect to the entire phraseology and-not so as to render some portion thereof meaningless or surplusage. The statute under consideration is dealing exclusively with agents’ compensation and expenses of procuring new insurance and should he construed as meaning that the insurance corporation shall not “ expend or become liable ” for such compensation and expenses in “ an amount exceeding in the aggregate” a certain proportion of first premiums “ received in said'calendar year” by itself, and also that no “person, firm or corporation ” shall “ expend on its behalf or under any agreement with, it ” for such compensation and expenses “an amount exceeding in the aggregate” the same proportion of first premiums “ received in said calendar year” by such “ person, firm or corporation.” In no other way can the statute be construed so as to give effect to every part thereof. Thus construed it applies to plaintiff’s contract and reduces his compensation as claimed by defendant.
It is the further contention of plaintiff that this construction of the statute as applied- to .his contract would impair -the obligation thereof and deprive him of his property rights without due process of law, and to that extent would be .unconstitutional* ; and also .that it was not the legislative intent that the statute should apply to such a contract.
*728■ As a result of an intimation by Judge Story in deciding the Ba/rtrrpouth College case* there has been since' the year 1846 a pro-, vision in our State Constitution, winch is found in section 1 of article 8 of the present Constitution- in the following language: “ Corporations may be formed under general laws ; but shall not be created by special act except for municipal purposes and in cases where in the -judgment of the Legislature the objects of the corporatioti cannot be attained under general laws. All general laws and special .acts passed pursuant to this section may be altered from time to time or repealed.” In amplification of this constitutional provision section 40 of the General Corporation Law† provides, that “ the charter of' every corporation shall be subject to alteration, suspension and repeal'in. the discretion- of the Legislature,”
The rule doubtless is as contended by plaintiff that the Legislature under this reserved power granted to it by the.Constitntio.U cannot interfere with or annul a contract between a corporation and other parties. (People v. O'Brien, 111 N. Y. 1; Mayor, etc., v. Twenty-third Street R. Co., 113 id. 311; Lord v. Equitable Life Assurance Society, 109 App. Div. 252, 262.) Such rule, however, 1 think,, has no application to the present case, -first,, because the parties when making the contract must have contemplated .. tlie .possibility of a legislative change like the one under consideration; and, second because such change was a proper exercise of legislative -power in the interests of the people and for the promotion of 'the general Welfare, which power when properly exercised for such a purpose, is not subject to constitutional restrictions. '
In People v. O'Brien (111 N. Y. 48) it was said: “ The authorities seem to be unifoifm to the effect that a: reservation of the fight' to repeal, enables a Legislature to effect a destruction of the: corporate life,, and disables it from continuing its corporate business ' (People ex rel. Kimball v. B. & A. R. R. Co., 70 N. Y. 569; Philips v. Wickham, 1 Paige, 590), and a reservation of the right to alter and amend confers, power to pass all needful laws for the regulation and control of the. domestic affairs of a corporation, freed from the restrictions imposed by the Federal Constitution upon *729legislation impairing the obligation of contracts. (Munn v. Illinois, 94 U. S. 113, 123.) ”
How, the -plaintiff, when he became the general agent of the defendant under his contract, became vitally and essentially connected with its “ domestic affairs.” He became an important part of its mechanism. The machinery of life insurance lias largely been conducted through the instrumentality of agents. Such corporations have, through their agents, promulgated, performed and perpetuated their policies, plans and purposes, and through them the . .wrongs and abuses, if any, of life insurance have sometimes been • ■ inflicted on a confiding public. When plaintiff made his contract he knew, that he was to become an essential factor in the domestic affairs and internal organism of the defendant, and that such domestic affairs and internal organism were under the reserved power of the Constitution of this State subject to legislative change. He became identified with the operation, development and business life of the defendant and one of the organs of its corporate existence. In this respect, at least, the case is very materially different from the case of Mottley v. Louisville & N. R. Co. (150 Fed. Rep. 406), recently decided by the United States Circuit Court for the Western District of Kentucky, and much relied on by plaintiff.
In People v. Globe Mutual life Ins. Co. (91 N. Y. 174) a similar question arose between' a general agent of an insurance corporation seeking compensation for the unexpired term of his service under a contract with a life insurance company which had been dissolved, and the court said: “What-had happened • was a dissolution of the contract by the sovereign power of the State, rendering performance on either side impossible. And this result was within the contemplation of the parties and must be deemed an . unexpressed condition of their agreement. One party was a corporation. It drew its vitality from the grant of the State, and could only live by its permission. It existed within certain defined limitations, and must die whenever its creator so willed. The general agent who contracted with it did so with knowledge of the statutory conditions, and these must be deemed to have permeated the agreement and constituted elements of the obligation.. (People v. Security Life Ins. Co.,* 78 N. Y. 115.) ”
*730In People v. Formosa (131 N. Y. 483) it was . said : “ The business of life insurance in this State is mainly carried on by insurance companies authorized by law, and minute provisions are made regulating their incorporation and their business; and a department of .'the State government has been constituted to supervise them. The corporations organized under the laws of this State for life insurance are absolutely under the direction and control of the’ Legislature. It may specify how and on what terms they may do business and enact laws regulating their conduct and the conduct of their agents ■ for their protection and the protection of their policyholders, and enforce obedience to such laws by such penalties, forfeitures and punishments as it majq within .constitutional limits, prescribe. As all these corporations must act through agents,, it has the same power and authority ■ to regulate, the conduct of their agents as it has to regulate the corporations'themselves. It would be quite preposterous to say that the Legislature could, in -the exercise of its legitimate authority, regulate these corporations and prescribe the terms under which they may exist and do business, and yet could not by similar laws regulate and control the conduct of their agerits. "When these corporations seek the benefits and privileges of the laws Creating and authorizing them, they must’ conform to the laws enacted for their conduct, and if they are unwilling' to do so, they must go out of -existence. So, too,, all persons who seek to act as 'agents' of such corporations must conform- to the laws' regulating '.the business of sncli corporations or cease to act for • them.”
What was,said in the above case is doubly emphasized when we recall that the act of 1906 was enacted in response to an aroused and urgent public sentiment as the result of grave evils and ab,uses disclosed by the processes of a' legislative investigation. And when it is also recalled that among such abuses were the methods employed by certain', agents, the claim , of plaintiff that his contract - .was not within the purview of the statute would seem to be completely refuted. ■
Were there otherwise any doubt that the legislation in question was within the contemplation of the parties to the contract, such doubt would be dissipated by reference to the following provision, in such contract: “ This contract is made subject to the condition that the said company is and shall continue to be legally authorized *731to transact business in said district. Should authority to transact business in any section thereof be at any time terminated, this contract.shall become null and void so far as new business in 'such section is concerned.” True, this provision in -terms only relates to a total cessation of business. But the parties clearly had in mind the possibility that the Legislature of this State might interdict the defendant from all business within the States comprising the plain-' tiff’s territory. They were also bound to know, what no one disputes, that said' Legislature might put the corporation to death. Knowing all this, it was a psychological impossibility for the parties not to include within their mental grasp the idea that the corporation might be limited or restricted in its operation in such a - way as to affect the plaintiff’s contract. The greater includes the less; the right and power to take the corporate life includes by necessary implication the right and power to maim or paralyze ; to ■ curb, check and control that which concerns the corporation. And the right and power to terminate and destroy the defendant’s business within the plaintiff’s district included by necessary implication the right and power to regulate and control such business and to prescribe the terras and. conditions under which it might be conducted ; and when the parties making their contract contemplated and provided for such termination and destruction by the Legislature, they must also have had in mind the possibilities of legislative regulation and control.
Kot only was the statute in question within the contemplation of the contract, but it was within .the power of the Legislature regardless of constitutional restrictions as applied, to such contract. The power of the Legislature to make that criminal which before was .lawful cannot he.questioned. In 2 Parsons on Contracts (9th ed. p 827) the proposition is stated as follows: “ That the illegality of a • contract is in general a perfect defence must be too obvious to need illustration.. It may indeed be regarded as an impossibility' by act of law ; and it is put on the same footing as an impossibility by act of God; because it would be absurd for the law to punish a man for not doing, or, in other words, to require him to do that which it forbids his doing. Therefore, if one agrees to do a thing which it is lawful for him to do and it becomes unlawful by an act of the Legislature the act avoids the promise.”
*732Section 53 of the Insurance Law, as amended by the act of 1906j makes criminal the violation of any provision of the Insurance Law. The. Legislature has, therefore, declared that henceforth the payment by the defendant of- such compensation as.plaintiff claims shall be a crime. As above stated, such legislation is in the interests of the people for the promotion of the general welfare and for. the protection of policyholders.
Again referring to the case of People v. Formosa (supra), which is peculiarly instructive-as concerns this case,. I make the following extended quotation, the length of which seems to be justified by its pertinent-bearing on the question now under .consideration : “ The main point, however, upon which the learned counsel for the defendant relies here.is, that- the act making it a criminal offense for him to pay a rebate to induce any person to effect insurance in the company was unconstitutional on the ground that it arbitrarily and unjustly abridged his natural rights and personal liberty in the conduct of his business. He claims that the- act has- no relation to the public safety or welfare, and hence that' it could not be Unacted under the police power which the State, through its Legislature, can exercise. Life insurance companies perform ■ very important functionsdn modern society. They operate in all parts of'the State! and a very large number of people are interested.in- them. They are resorted to for the' purpose of making provisions for families and dependents after the death of the insured,-and for that purpose many persons invest, in .them the accumulations of their labor and their thrift. The nature of insurance contracts is such that each person effecting insurance cannot thoroughly p roteet himself. He is not competent to investigate the .condition and solvency of the company in which he insures, and his contracts may run through many years; and mature only,, as a rule, at his death? Under such circumstances it is competent for the Legislature, in the interest of. •the people and to promote the general welfare, to regúlate insurance companies and the management of their affairs, and to pro-' vide by law for that protection to policyholders which, they could-not secure for themselves. Under such conditions there should be a- wide range of legislative power to promote the public welfare in the exercise of the police power, and the true boundaries of that ' power it would be difficult in- such .-a case to . prescribe. * * *733We have not here the question as to what a private individual may-do in the conduct of his private business, but the question here is as to the power of the Legislature over corporations and their agents. The power exercised over these insurance companies and their agents is similar to that exercised by the Legislature over banks and railway corporations, and it has never been doubted that such power exists, and the legislative power to regulate them and their agents in the minutest particular in the interest of the public has never been questioned.”
If, as is clearly indicated in the case last cited, this act of the ' Legislature is an exercise óf its police power, the authorities are abundant that such power may not be limited or restricted by the provisions of contracts between individuals or corporations. (Buffalo East Side R. R. Co. v. Buffalo Street R. R. Co., 111 N. Y. 140, and cases there cited; Brick Presbyterian Church v. Mayor, etc., of New York, 5 Cow. 538 ; Labaree Company v. Crossman, 100 App. Div. 499; affd., 184 N. Y. 586; Heine v. Meyer, 61 id. 171; Kingsley v. City of Brooklyn, id. 216; People ex rel. New York Electric Lines Co. v. Squire, 107 id. 605.)
Having reached the conclusion that the statute limits the amount which the defendant may lawfully pay the plaintiff, it is unnecessary to consider the further question raised by defendant as to the difference in the forms of policies.
Judgment is ordered in favor of plaintiff for $132.06, the amount conceded by defendant, without costs.
All concurred.
'Judgment ordered in favor of plaintiff for $132.06, the amount conceded by defendant, without costs.

Citing U. S. Const, art. 1, § 10, snM; 1 ; Id. 14th Amendt. § 1; State Const, art. 1, § 6.— [Rep. .


See Trustees of Dartmouth College v. Woodward (4 Wheat. 518, 666).—[Rep.


See Laws of 1892, chap. 687, § 40, added hy Laws of 1895, chap. -672.—.[Rep.


People v. Security Life Ins. & Annuity Co.— [Rep.